Citation Nr: 1102507	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-26 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to October 
1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO).


FINDING OF FACT

The Veteran has Level I left ear hearing acuity and Level II 
right ear hearing acuity.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. §§4.85, 
4.86.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. §5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide: and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim in 
accordance with 38 C.F.R. §3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. §3.159 should include all 
downstream issues of the claim (i.e., the initial-disability-
rating and effective-date elements of a service connection 
claim).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, in a September 2006 letter sent before 
the issuance of the rating decision granting service connection, 
the Veteran was advised of his and VA's respective claim 
development responsibilities and was asked to identify sources of 
evidence concerning the claimed hearing loss disability.  The 
Board notes that VAOPGCPREC 8-2003, held that, if, in response to 
notice of its decision on a claim for which VA has already given 
the Section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, Section 7105(a) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly-raised issue.  A June 2009 
Statement of the Case (SOC) and an August 2010 Supplemental 
Statement of the Case (SSOC) explained what specific regulatory 
provisions govern the Veteran's disability and why the increased 
rating claim remained denied.

With respect to VA's duty to assist the Veteran, the RO has 
obtained the Veteran's service medical records and provided the 
Veteran two VA audiometric examinations, one in May 2007 and the 
other in May 2010.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of the 
appeal and he has done so.  The Veteran has not indicated that 
there are any additional pertinent records to support the 
Veteran's claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Legal Criteria

The appropriate evaluation for hearing impairment is determined 
under the criteria in 38 C.F.R. §§4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, as shown by audiometry, including a 
controlled speech discrimination test (Maryland CNC), and 
puretone audiometry, by a state-licensed audiologist.  See 38 
C.F.R. §4.85.  Table VII is used to determine the rating assigned 
by combining the Roman numeral designations for hearing 
impairment of each ear.  Id.

Where there is an exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. §4.86) the rating may be based solely on 
puretone threshold testing.  One exceptional pattern of hearing 
impairment occurs when the puretone (thresholds in each of the 
four frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone threshold 
at 1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  See 38 C.F.R. 4.86(a)(b).  Table 
VII is then used to determine the rating assigned by combining 
the Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).




History and Analysis

The Veteran submitted his claim for service-connection for 
bilateral hearing loss in September 2006, stating that his 
hearing loss was due to his work as a machinist mate in the main 
engine room of a naval battleship.

A May 2007 VA audiological examination was conducted and the 
Veteran reported that the functional impairment due to his 
bilateral hearing loss included difficulty hearing normal 
conversational speech.  The audiological examination report 
objectively shows bilateral hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
25
70
LEFT
20
15
20
50

The right ear average puretone threshold was 38 decibels and 
speech recognition was 84 percent.  Under Table VI, such hearing 
acuity is considered Level II.  The left ear average puretone 
threshold was 26 decibels and speech recognition was 88 percent.  
Under Table VI, such hearing acuity is considered Level II.  
Combining the hearing level designations for the two ears under 
Table VII results in a zero percent rating.  38 C.F.R. §4.85, 
Table VII.  Accordingly, in its June 2007 rating decision, the VA 
granted the Veteran service connection for bilateral hearing loss 
and assigned an initial rating of zero percent, effective from 
September 7, 2006.  The Veteran appealed the zero percent rating.

The Veteran claims that his bilateral hearing loss has worsened 
since the June 2007 rating decision and noted this fact in his 
March 2008 Notice of Disagreement and again in his July 2009 Form 
9.  The Veteran also indicated on his Form 9 that he needed to 
have his hearing tested again due to the fact that over one year 
elapsed between examinations.

Accordingly, a VA audiological examination was conducted in May 
2010 whereby the Veteran complained of bilateral hearing loss and 
tinnitus.  The Veteran also reported that the functional effect 
of his hearing loss upon his daily activities included speech 
understanding in competing noise.  The audiological examination 
report once again objectively revealed bilateral hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
20
75
LEFT
15
20
25
50

The right ear average puretone threshold was 33 decibels and 
speech recognition was 88 percent.  Under Table VI, such hearing 
acuity is considered Level II.  The left ear average puretone 
threshold was 28 decibels and speech recognition was 96 percent.  
Under Table VI, such hearing acuity is considered Level I.  
Combining the hearing level designations for the two ears under 
Table VII still results in a zero percent rating.  38 C.F.R. 
§4.85, Table VII.

In this case the Veteran is not shown to have an exceptional 
pattern of hearing impairment as described by 38 C.F.R. §4.86.

This condition is currently insufficient to establish entitlement 
to a compensable rating because the rating of hearing loss 
disability involves the mechanical application of the rating 
schedule to numeric designations assigned to official 
audiological results.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Extra-Schedular Rating Consideration

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the United States Court of Appeals for Veterans 
Claims held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Both the May 2007 and May 
2010 VA examiners specifically addressed the functional effects 
caused by the Veteran's bilateral hearing loss; thus, the Board 
is authorized to proceed with a decision.

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 38 
C.F.R. §3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court noted 
that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. 
§3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists to 
describe the effect of a hearing disability on the Veteran's 
occupational functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Martinak, 21 Vet. App. at 455.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected bilateral 
hearing loss.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disabilities 
are specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.  
Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.

In short, the evidence does not support the proposition that the 
Veteran's service connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extra-schedular rating under 38 
C.F.R. §3.321(b)(1) (2010).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


